Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Richard L. Fulton appeals from the district court’s order denying his 18 U.S.C. § 3582 (2006) motion for reduction of sentence pursuant to Amendment 750 to the Sentencing Guidelines. Because Fulton’s original criminal judgment specifically found him responsible for over twenty-five kilograms of crack cocaine, the district court correctly ruled that he is ineligible for a reduction in sentence. See U.S. Sentencing Guidelines Manual § 2D1.1(c)(1) (2012). In addition, we find that Fulton’s allegations of procedural error constitute, at most, harmless error. Accordingly, we affirm. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.